      Case 4:20-cv-04063 Document 30 Filed on 03/25/21 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                            March 25, 2021
                      UNITED STATES DISTRICT COURT
                                                                          Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

REBECCA TRIPPODO,                        §
                                         §
        Plaintiff.                       §
                                         §
VS.                                      § CIVIL ACTION NO. 4:20-cv-04063
                                         §
SP PLUS CORPORATION, ET AL.,             §
                                         §
        Defendants.                      §

                                     ORDER

       As discussed with the parties at the hearing on March 23, 2021, I am

considering piercing the pleadings to consider summary-judgment type evidence

as part of the analysis required under Hensgens v. Deere & Co., 833 F.2d 1179, 1182

(5th Cir. 1987). If the parties would like me to consider any additional evidence,

please file that evidence (preferably in admissible form) by Friday, April 2, 2021.

       SIGNED on this    _ day of March 2021.



                                       ______________________________
                                               ANDREW M. EDISON
                                        UNITED STATES MAGISTRATE JUDGE
